         Case 1:20-cr-00135-JMF Document 375 Filed 03/31/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 31, 2021
BY CM/ECF                                       Application GRANTED. Time is hereby excluded in the
The Honorable Jesse M. Furman                   interests of justice from today, until June 3, 2021, for the
United States District Judge                    reasons set forth in the Government's letter. SO ORDERED.
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Alexander Arguedas et al., S5 20 Cr. 135 (JMF)
                                                                                                March 31, 2021
Dear Judge Furman:

        The grand jury returned an S5 20 Cr. 135 (JMF) Superseding Indictment (the “S5
Superseding Indictment”) yesterday. The S5 Superseding Indictment added new charges against
Defendant Davonte Brown for being a felon in possession of a firearm and ammunition, in violation
of Title 18, United States Code, Section 922(g) (Count Fourteen); and using and carrying a firearm
in furtherance of drug trafficking, in violation of Title 18, United States Code, Sections 924(c) and
2 (Count Ten). The S5 Superseding Indictment also no longer includes Defendants Mark Brock
and Jacobb Padin, who have pleaded guilty. The Government respectfully requests that the Court
hold an arraignment for the S5 Superseding Indictment on the date of the next pretrial conference
on June 3, 2021.

        Finally, the Government also respectfully requests that the Court exclude time under the
Speedy Trial Act between today and the date of the next pretrial conference, pursuant to Title 18,
United States Code, Section 3161(h)(7)(A). During this time, the Government expects that the
defendants will review discovery materials and prepare pretrial motions, and the parties will
negotiate regarding pretrial resolutions in this case. For these reasons, the Government submits
that the ends of justice served by the granting of this continuance outweigh the best interests of the
public and the defendant in a speedy trial. The Government contacted defense counsel regarding
exclusion of time on March 31, 2021, and no defendants indicated that they objected.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                              By:        /s/ Andrew K. Chan
                                                      Andrew K. Chan / Danielle R. Sassoon
                                                      Brandon Harper / Jaclyn Wood (SAUSA)
                                                      Assistant United States Attorneys
                                                      (212) 637-1072 / 1115 / 2209
Cc: Counsel for all Defendants (by CM/ECF)
